Citation Nr: 0320695	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  95-32 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for arteriosclerotic 
heart disease (ASHD), claimed as secondary to service-
connected bilateral pes planus.

2.	Entitlement to service connection for diabetes mellitus 
(DM), claimed as secondary to service-connected 
bilateral pes planus.

3.	Entitlement to service connection for a bilateral leg 
disorder, claimed as secondary to bilateral pes planus.

4.	Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1944 to March 
1946.

This appeal arises from a December 1994 rating action of the 
St. Petersburg, Florida RO that denied a rating in excess of 
30 percent for bilateral pes planus, and also denied service 
connection for low back and bilateral leg disorders, each 
claimed as secondary to bilateral pes planus.  A Notice of 
Disagreement (NOD) was received in May 1995, and a Statement 
of the Case (SOC) was issued in July 1995.  In August 1995, 
the veteran testified at a hearing before a hearing officer 
at the RO; a transcript of the hearing is of record.  A 
Supplemental SOC (SSOC) was issued in August 1995, and a 
Substantive Appeal was received subsequently that month.

In April 1997, the Board of Veterans Appeals (Board), in 
pertinent part, found that new and material evidence had been 
submitted to reopen the claims for secondary service 
connection for low back and bilateral leg disorders, and 
granted the appeal to that extent only.  The Board then 
remanded the issues of secondary service connection, as well 
as entitlement to a rating in excess of 30 percent for 
bilateral pes planus, to the RO for further development. 

SSOCs were issued in December 1998 and March an June 1999, 
reflecting the RO's continued denial of service connection 
for low back and for bilateral leg disorders, each claimed as 
secondary to bilateral pes planus, as well as entitlement to 
a rating in excess of 30 percent for bilateral pes planus.  

This appeal also arises from a June 1999 rating action that 
denied service connection for ASHD and DM, each claimed as 
secondary to bilateral pes planus.  A NOD was received in 
July 1999, and a SOC was issued in October 1999.  Also in 
October 1999, a SSOC was issued wherein the RO continued the 
denials of service connection for low back and bilateral leg 
disorders, each claimed as secondary to bilateral pes planus, 
as well as a rating in excess of 30 percent for bilateral pes 
planus.  In February 2000, a Substantive Appeal was received 
with respect to the issues of service connection for ASHD and 
DM, each claimed as secondary to bilateral pes planus.

In June 2001, the Board granted service connection for a low 
back disorder as secondary to the service-connected bilateral 
pes planus; this constitutes a full grant of the benefit 
sought on appeal with respect to that issue.  The Board then 
remanded to the RO the claims for secondary service 
connection for a bilateral leg disorder, for ASHD, and for 
DM, as well as the claim for a rating in excess of 30 percent 
for bilateral pes planus, for further development.

In 2001, the claims file was transferred to the Indianapolis, 
Indiana RO, reflecting the veteran's change of residence to 
that state.  

After accomplishing the requested development to the extent 
possible, the RO the RO continued the denials of each of the 
claims on appeal (see January 2003 SSOC).  The claims 
subsequently were returned to the Board.

The Board's decision on each of the claims for secondary 
service connection are set forth below.  The issue of 
entitlement to a rating in excess of 30 percent for bilateral 
pes planus is the subject of a remand following the order 
portion of the decision.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims for service connection for ASHD, 
for DM, and for a bilateral leg disorder, each claimed 
as secondary to service-connected bilateral pes planus, 
has, to the extent possible, been accomplished.

2.	The preponderance of the competent, probative medical 
evidence of record establishes that the veteran's ASHD, 
DM, and bilateral leg disorders are unrelated to his 
service-connected bilateral pes planus. 


CONCLUSIONS OF LAW

1.	The criteria for secondary service connection for ASHD 
have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2002).

2.	The criteria for secondary service connection for DM 
have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2002).

3.	The criteria for secondary service connection for a 
bilateral leg disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 
3.159, 3.303, 3.310(a) (2002).  
  
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claims for secondary service connection for 
ASHD, for DM, and for a bilateral leg disorder has, to the 
extent possible, been accomplished.

In the July 1994 letter from the RO, the December 1994 rating 
action, the July 1995 SOC, the August 1995 SSOC, the April 
1997 Board Remand, the December 1997 letter from the RO, the 
December 1998 and March 1999 SSOCs, the May 1999 letter from 
the RO, the June 1999 SSOC and rating action, the October 
1999 SOC and SSOC, the February 2000 and February 2001 
letters from the RO, the June 2001 Board Remand, the August 
2001 letter from the RO, the January 2003 SSOC, and the March 
2003 letter from the RO, the veteran and his representative 
were variously notified of the law and regulations governing 
entitlement to the benefits he seeks, the evidence that would 
substantiate his claims, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that he has received sufficient notice of the 
information and evidence needed to support his claims for 
secondary service connection, and been provided ample 
opportunity to submit information and evidence.  
Additionally, the Board notes that in the aforementioned 
documents, the RO variously and specifically informed the 
veteran of what the evidence had to show to establish 
entitlement to the benefits he sought; what information or 
evidence VA still needed from the veteran; what evidence VA 
had retrieved and considered in his claims; what evidence he 
had to furnish; what he had to do to obtain assistance from 
VA in connection with his appeal; and that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records, if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the August 2001 RO letter specifically informed the 
veteran and his representative of the pertinent law 
implementing the VCAA and its requirements; notified him that 
VA needed him to identify any medical provider, and that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them from any private 
provider; and notified him that he could help with his claims 
by informing VA of any additional information or evidence 
that he wanted it to try to obtain for him, where to send 
additional evidence or information concerning his appeal, and 
where he could request assistance if needed.  Accordingly, 
the Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by VA has been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b)).  

Additionally, the Board also finds that all necessary 
development has been accomplished.  The RO has made 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  The RO has 
afforded the veteran a comprehensive VA examination in 
January 1998.  Although, on remand, the veteran did not 
report to a VA examination, as requested (possibly due to 
confinement in a nursing home), the information sought as to 
the claims for secondary service connection was provided in a 
July 2002 medical opinion based on review of the veteran's 
medical records.  The RO also has obtained copies of numerous 
VA records of medical treatment and evaluation of the 
veteran, and the veteran has submitted copies of numerous 
private medical records, all of which have been associated 
with the claims file.  He testified at an RO hearing in 
August 1995.  Significantly, neither the veteran nor his 
representative has identified, and the claims file does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims for secondary 
service connection that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims for secondary service connection at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  These claims are ready to be considered on 
the merits.

II.  Background

A review of the service medical records discloses that, on 
entrance examination of November 1944, a history of a 
previous rejection at a military induction center on account 
of high blood pressure was noted; a current blood pressure 
reading of 138/80 was noted.  On current examination, a blood 
pressure reading of 150/90 was recorded; the cardiovascular 
system was normal, and a chest X-ray was negative.  

In December 1944, the veteran was seen with complaints of 
pain in the feet and arches and cramps in the posterior legs 
and thighs.  On examination, a blood pressure reading of 
160/80 was recorded, and the heart was normal.  He was 
markedly obese.  The impression was that there was no 
evidence of cardiac or peripheral vascular disease, and that 
the veteran's problem was one of obesity, with inability of 
his lower extremities to stand up under the excessive weight.

The cardiovascular system and heart were normal on March 1946 
separation examination, and a chest X-ray was negative.  A 
blood pressure reading of 144/66 was recorded.  Neurological 
examination was normal.

The service medical records are negative for findings or 
diagnoses of ASHD, DM, or a chronic, organic bilateral leg 
disorder.

Post service, in a March 1952 statement, D. Matthews, M.D., 
certified that he had treated the veteran since separation 
from service for complaints of severe pains in the legs and 
muscle exhaustion which produced severe leg cramps.  The 
doctor opined that the leg pains were the result of poor 
circulation in the legs.

On October 1952 VA general medical examination, 
cardiovascular examination showed loud heart sounds, and a 
rapid pulse with an infrequent skipping.  A blood pressure 
reading of 162/102 was recorded.  The diagnoses included 
hypertension and tachycardia.  There were no findings or 
diagnoses of DM.  On special orthopedic examination, the 
veteran complained of pain in the arches of both feet, in the 
calves, and in the legs.  Examination showed bilateral 2nd-
degree pes planus with normal muscle function and normal 
joint motion.  The diagnosis was moderate bilateral weak 
foot.

On November 1957 VA examination, the veteran's complaints 
included pain in the longitudinal arch areas of both feet and 
leg cramps up to the thighs.  After examination, the 
diagnosis was bilateral weak feet, severely symptomatic.

On November 1978 VA examination, the veteran complained of 
pain and cramps in the feet and legs, and gave a 1-year 
history of DM.  On examination, there was good arterial 
circulation in the feet.  The diagnoses included 2nd-degree 
bilateral pes planus.

Numerous VA medical records show continuing inpatient and 
outpatient treatment and evaluation of the veteran from 1988 
to 2002 for multiple disabilities including pes planus, a low 
back disorder, ASHD, and DM.  In May 1989, a 10-year history 
of insulin-dependent DM and hypertension was noted, status 
post myocardial infarction 6 or 7 years ago.  In June 1989, 
cardiac catheterization in September 1988 was noted to have 
shown 2-vessel coronary artery disease.  On May 1990 VA 
examination, the veteran gave a history of the onset of DM in 
1978 and cardiovascular disease in 1983.  

After examination in February 1995, W. Fleming, D.P.M., 
opined that the veteran suffered from DM with neuropathy and 
peripheral vascular disease that was undoubtedly exacerbated 
by his service-connected pes planus.

March 1995 neurological examination by J. Gaudier, M.D., 
showed definite changes of peripheral vascular insufficiency 
in the feet, and moderate to severe peripheral neuropathy.  
The doctor noted several diagnoses including pes planus, and 
opined that the sensory loss was definitely caused by DM and 
severe diabetic neuropathy.

At the August 1995 RO hearing, the veteran testified about 
his foot and leg problems.

On September 1995 VA outpatient evaluation, the veteran's DM 
was assessed to be related to obesity.

After January 1998 VA examination, the diagnosis was 
bilateral pes planus.  The physician opined that some of the 
veteran's foot pain was related to diabetic neuropathy, but 
that his leg pain was in no way related to his pes planus.  
Rather, he opined that his lumbar spine disease with severe 
degenerative changes was responsible for his leg pain.  

In an April 1999 statement, C. McKenney, a chiropractor, 
noted the veteran's diagnosis of pes planus and his complaint 
of leg pain after walking.

After April 1999 VA outpatient evaluation, a VA physician 
noted that the veteran was service-connected for flat feet 
which caused him trouble walking, and opined that his obesity 
could have been due to lack of exercise because of this, and 
that obesity in turn contributed to DM and heart disease.  In 
June, the physician noted that the veteran used a wheelchair 
at home to get around because he could not walk due to his 
flat feet.  She commented that the veteran could probably 
walk better, lose weight, and have much better control over 
his cardiac problems, DM, and obesity if he did not have the 
foot problem.

In a January 2000 statement, M. Liuzzo, a chiropractor, 
stated that he reviewed the veteran's VA medical records 
pertaining to his service-connected pes planus, as well as 
his leg disability, ASHD, and DM.  He noted that it was well-
documented in medical literature that being sedentary and 
wheelchair-bound due to a lower extremity disability would 
result in leg changes and obesity, creating arteriosclerosis 
and resulting in DM.  He stated that he completely agreed 
with the VA physician's 1999 assessment, and opined that the 
veteran's pes planus was the causative agent of his 
concomitant other conditions.    

In July 2000, a VA physical therapist noted that the veteran 
had a motorized cart and was able to ambulate household 
distances safely with a walker.

In July 2002, a VA physician reviewed the veteran's claims 
file and VA medical records, and noted that the veteran had 
not been called in for examination because he was in a 
nursing home and could not come in for an appointment.  
Pursuant to the June 2001 Board Remand, the doctor considered 
the question of whether the veteran's pes planus rendered him 
unable to walk and exercise, thus causing obesity and 
aggravating his ASHD, DM, and any leg disability.  

The physician reviewed the service medical records, and 
recent VA medical records that showed that the veteran was 
noncompliant with his diet, and opined that his DM and 
obesity were aggravated by his dietary noncompliance.  He 
further noted that the veteran could have participated in 
non-weight-bearing exercise such as swimming, rowing, or 
riding a stationary bicycle.  On that record, the doctor 
opined that it was unlikely that the pes planus was related 
to the veteran's obesity or DM, or had aggravated his DM.  

A review of medical records documenting the veteran's 
cardiovascular and diabetic history indicated that he had DM 
4 years prior to a myocardial infarction in 1983 and a long 
history of treatment for hypertension, and that his risk 
factors for ASHD were DM, hypertension, and obesity.  On that 
record, the physician opined that his pes planus was not 
likely related to or likely to be an aggravating factor for 
his ASHD.  

After a review of medical records documenting the veteran's 
low back disorder and complaints of leg pain, the physician 
opined that the veteran's back pain was unlikely related to 
his pes planus.  Rather, he opined that the veteran's 
gradual, progressive weight gain and aging had likely 
aggravated his back disorder and leg pain, and that the 
weight gain was due to dieting noncompliance and lack of 
motivation to find an alternative type of exercise that he 
could perform.   

III.  Analysis

The veteran contends, in effect, that his service-connected 
bilateral pes planus rendered him unable to walk and 
exercise, thus causing obesity and aggravating his ASHD, DM, 
and bilateral leg disorder.  He asserts that this contention 
is supported by competent medical opinions.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In the instant case, the slim evidence in support of the 
veteran's claims for secondary service connection for ASHD, 
for DM, and for a bilateral leg disorder includes the 
veteran's own contentions, expressing his belief that his 
current ASHD, DM, and bilateral leg disorder are related to 
his service-connected planus; Dr. Fleming's February 1995 
opinion which appears to have no medical or factual basis; 
and the unfounded speculations of a VA physician in April and 
June 1999 and a chiropractor in January 2000.

With respect to the veteran's assertions, the Board observes 
that, as a layman without the appropriate medical training 
and expertise, he is not competent to render a probative 
opinion on a medical matter-such as whether there is a 
medical relationship between his current ASHD, DM, and any 
leg disorder and his military service or his service-
connected pes planus.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

With respect to Dr. Fleming's 1995 medical report, the Board 
observes that there is no medical or factual basis to support 
his opinion that the veteran suffered from DM with neuropathy 
and peripheral vascular disease that was undoubtedly 
exacerbated by his service-connected pes planus.  Dr. Fleming 
gave no reasons or bases or facts to explain how he arrived 
at this conclusion, and gave no indication that he reviewed 
any of the veteran's medical records or the documented 
conflicting medical evidence on this question.  Thus, the 
Board accords that opinion little probative value.

With respect to the opinions of a VA physician in April and 
June 1999 and a chiropractor in January 2000, the Board 
observes that those statements positing a causal relationship 
between the veteran's service-connected pes planus, the 
development of obesity, and the subsequent development of 
ASHD, DM, and any leg disorder lack a sound medical basis and 
thus are of little probative value.  First, the Board 
observes that the veteran is not service connected for 
obesity.  Second, the Board finds that the speculative nexus 
between the pes planus and development of obesity has been 
effectively disposed of by the well-reasoned July 2002 VA 
medical opinion that links this particular veteran's 
development of obesity to dietary noncompliance and lack of 
motivation to find an alternative type of exercise (other 
than walking) that he could perform.  

Considering the medical evidence cited to above in light of 
other medical evidence of record, the Board finds that the 
clear preponderance of the evidence is against the veteran's 
claims for service connection for ASHD, for DM, and for a 
bilateral leg disorder as secondary to his service-connected 
pes planus.  Specifically, the negative evidence against the 
claims includes the service medical records, which are 
completely negative for findings or diagnoses of any 
cardiovascular disease, DM, or chronic, organic leg 
disability (other than complaints diagnosed to be symptoms of 
his service-connected pes planus).  When Dr. Matthews 
evaluated the veteran for leg complaints in 1952, some 6 
years post service, he opined that the veteran's leg pain 
were the result of poor circulation in the legs, not pes 
planus.  When findings suggestive of ASHD were first recorded 
on October 1952 VA examination, over      6 years post 
service, they were not medically related to pes planus.  On 
other VA examinations in October 1952 and November 1957, the 
veteran's leg pains were diagnosed to be symptoms of pes 
planus, not a separate, organic disability of the legs.  

When DM was first historically noted on VA examination of 
November 1978, the veteran reported its onset a year ago - 
some  31 years post service, and it was not medically related 
to pes planus on that examination.  May and June 1989 and May 
1990 VA medical records documented the history of the onset 
of the veteran's ASHD and DM, but contained no evidence of an 
etiological relationship between those disorders and pes 
planus.  When the veteran's DM was assessed to be related to 
obesity on September 1995 VA evaluation, there was no 
etiological link to the service-connected pes planus.  

On January 1998 VA examination, the physician opined that the 
veteran's leg pain was in no way related to his pes planus, 
but rather that his lumbar spine disease with severe 
degenerative changes was responsible for his leg pain.  (The 
Board notes that the veteran is currently service connected 
for such low back disorder and residual symptomatology.)      

The Board finds that the July 2002 VA medical report - 
finding the veteran's service-connected pes planus to be not 
likely related to and not likely to be an aggravating factor 
for his ASHD, DM, and leg pain - is of particular probative 
value on the issue of medical relationship.  The medical 
comments and opinions contained therein were rendered by a 
physician who reviewed the entire claims file and the 
veteran's entire medical history, and reached his conclusions 
as to the etiology of the veteran's current ASHD, DM, and leg 
pain based on consideration and specific discussion of all 
pertinent medical evidence and events reflected in the 
record.  Moreover, the 2002 VA physician addressed and 
convincingly disposed of the contrary 1995, 1999, and 2000 
medical speculations as to the etiology of the veteran's 
ASHD, DM, and leg complaints.  Lastly, the 2002 VA physician 
thoroughly addressed the matters referred to in the June 2001 
Board Remand. 

Accordingly, the Board finds that the 2002 VA physician's 
medical opinion constitutes the most probative evidence on 
the question of medical relationship, and thus, that such 
opinion plays a more decisive role in the disposition of 
these three secondary service connection issues on appeal.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (It is the 
responsibility of the Board to assess the credibility and 
weight to be given to the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

For all the foregoing reasons, the claims for secondary 
service connection for ASHD, DM, and a bilateral leg disorder 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable to this 
case.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Service connection for  ASHD, claimed as secondary to 
service-connected bilateral
pes planus, is denied.

Service connection for DM, claimed as secondary to service-
connected bilateral pes planus, is denied.

Service connection for a bilateral leg disorder, claimed as 
secondary to bilateral pes planus, is denied.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for a rating in excess of 30 percent for 
bilateral pes planus has not been accomplished.  In this 
regard, the Board notes that the VCAA requires the VA to make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  

Pursuant to the June 2001 remand, the Board requested a VA 
examination of the veteran to obtain information as to the 
current severity of his bilateral pes planus.  Appellate 
review discloses that the examination was not conducted, and 
a VA physician in July 2002 noted that the veteran had not 
been called in for examination because he was in a nursing 
home and could not come in for an appointment.  In written 
argument dated in May 2003, the veteran's representative, 
citing 38 C.F.R. § 4.2 (2002), requested that is case be 
returned to the RO for further development, inasmuch as the 
medical record was inadequate for evaluation purposes.  The 
Board concurs that additional development of the evidence is 
required prior to adjudication of the claim for a rating in 
excess of 30 percent for bilateral pes planus.

In this case, the record shows that the veteran was a patient 
at the New Horizons Nursing Home in Ocala, Florida prior to 
his relocation to Indiana in September 2000.  Evidence 
indicates that he was subsequently a patient at the Heritage 
House nursing home in Seymour, Indiana, and may currently be 
a patient at another care facility.  The Board finds that due 
process of law requires that these medical facilities be 
queried for the existence of medical records that may show 
evaluation of the veteran for pes planus during his nursing 
home and care facility stays.  

The Board should also obtain and associate with the record 
any outstanding medical records from the VA Medical Center in 
Louisville, Kentucky since 2001.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, the RO undertake efforts to obtain pertinent records 
from any additional sources of medical treatment or 
evaluation for pes planus identified by the veteran, 
following the procedures prescribed in 38 C.F.R. § 3.159, as 
well as undertake any additional notification and/or 
development action warranted by the VCAA.  Such additional 
development should include, if feasible (i.e., if the veteran 
is no longer confined in a nursing home) scheduling the 
veteran for a podiatry examination, or, if the veteran is 
confined in VA medical facility or VA contract facility, 
arranging for such facility to conduct an examination with 
findings responsive to the rating criteria.  The veteran is 
hereby notified that failure to report for any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2002).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for any 
scheduled examination, the RO should obtain and associate 
with the claims file any notice(s) of the examination sent to 
him and his representative. 

Accordingly, this case is hereby REMANDED to the RO for the 
following action:
  
1.	The RO should request the Louisville 
VAMC furnish copies of any records of 
podiatric or other medical treatment 
and evaluation of the veteran for 
bilateral pes planus from 2001 to the 
present time.  All responses and 
records received should be associated 
with the claims file.

2.	The RO should contact the veteran and 
his representative and request them to 
furnish the names and addresses of, 
and the dates of treatment by, all 
providers of podiatric and other 
medical treatment and evaluation for 
bilateral pes planus from 2000 to the 
present time.  The RO should request 
that the veteran sign and submit 
authorizations for the release to the 
VA of all such non-VA medical records, 
including from the New Horizons 
Nursing Home in Ocala, Florida, the 
Heritage House nursing home in 
Seymour, Indiana, and any subsequent 
non-VA nursing home or care facility 
where he is or has been a patient.  
The RO should advise the veteran and 
his representative that it will 
attempt to obtain the evidence if 
sufficient information is provided.  
The RO should also invite them to 
submit any pertinent evidence in the 
veteran's possession, and explain the 
type of evidence that is his ultimate 
responsibility to submit.

3.	After receiving the veteran's 
response, the RO should contact the 
New Horizons Nursing Home in Ocala, 
Florida, the Heritage House nursing 
home in Seymour, Indiana, and any 
other nursing home or care facility 
where he is or has been a patient, and 
request them to furnish copies of any 
and all records of his treatment and 
evaluation for pes planus.  The RO 
should assist the veteran in obtaining 
any identified evidence by following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to 
be taken.

4.	To help avoid future remand, the RO 
must ensure that all requested 
notification and development action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.	The RO must also review the claims 
file to ensure that any additional 
notification and development required 
by the VCAA has been accomplished (to 
include, if feasible, scheduling the 
veteran for a podiatry examination if 
he is not currently confined in a 
nursing home, or, if confined in a VA 
medical facility or VA contract 
facility, arranging for such facility 
to conduct an examination with 
findings responsive to the rating 
criteria).  If the veteran fails to 
report for any scheduled examination, 
the RO should obtain and associate 
with the claims file any notice(s) of 
the examination sent to him and his 
representative.

6.	After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for a 
rating in excess of         30 percent 
for bilateral pes planus, in light of 
all pertinent evidence and legal 
authority, including, as appropriate, 
38 C.F.R. § 3.655.

7.	If the benefit sought on appeal 
remains denied, the RO must furnish 
the veteran and his representative an 
appropriate SSOC (to include a summary 
of the laws codifying and the 
regulations implementing the VCAA, and 
clear reasons and bases for the RO's 
determination), and afford them the 
requisite time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to further develop the evidence 
and to afford due process; it is not the Board's intent to 
imply whether the benefit requested should be granted or 
denied.  The veteran need take no action until notified, but 
he and his representative may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



